DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed June 12, 2020.  Claims 1-10 are currently pending.

Specification
The abstract of the disclosure is objected.  Applicant is reminded of the proper language and format for an abstract of the disclosure.  
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  In the instant case, the abstract of the disclosure exceeds the generally allowed range of 50 to 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8-10 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Fathollahi (US 2016/0094263).
	Regarding claim 1, Fathollahi discloses a protective case (element 200, Figs. 1A-1F, 2) for an electronic device (mobile device) comprising a shell (case) configured to receive the electronic device, the shell including: 
a plurality of sidewalls (left side and right side walls 230, 240) that encircle the periphery of the electronic device (paras. 0029, 0030); 
an inner wall that is proximate the rear surface of the electronic device (The left side and right side walls 230, 240 are also each defined by inner and outer surfaces 231, 232 and 241, 242, respectively) (paras .0030, 0031); and 
an outer wall (the left and the right wall each has an inner and outer surfaces 231, 232 and 241, 242, fig. 4) configured to form with the inner wall a compartment adjacent the rear surface of the electronic device .   
	Regarding claim 2, Fathollahi discloses wherein each of the plurality of sidewalls comprises a convex shape that curls around an edge of the electronic device (the inner and outer surfaces of the walls curves around the edges of that would be electronic devices (figs. 2, 3).  
	Regarding claim 4, Fathollahi discloses wherein the outer wall forms a plurality of slots, each of the plurality of slots (apertures, e.g., 234, 236, 243, 264, 267) configured to receive an adaptor module that is used to connect the protective case to a peripheral device or a support structure (para. 0043).
	Regarding claim 8. Fathollahi discloses wherein the outer wall comprises a flat central portion that is substantially parallel to the inner wall and a plurality of sloped surfaces surrounding the flat central portion (bottom side wall 360 and right side wall 240 comprises central portion that is substantially parallel to the inner wall, figs. 4, 5A, 5B)
	Regarding claim 9. Fathollahi discloses wherein the compartment formed by the outer wall and the inner wall has a horizontal cross-section that is substantially trapezoidal (see figs. 5A and 5B inner wall 360).
	Regarding claim 10. Fathollahi discloses wherein the compartment formed by the outer wall and the inner wall has a vertical cross-section that is substantially trapezoidal (para. 0055).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fathollahi (US 2016/0094263) in view of Rayner (US 2018/0237214).
	Regarding claim 3, Fathollahi discloses all limitation of the claim recited above with claim 1.  Fathollahi does not expressly disclose wherein the inner wall comprises a grid of raised bumps that provide cushioning between the rear surface of the electronic device and the inner wall.  Rayner in a similar field of endeavor discloses inner wall comprises a grid of raised bumps (pips 351, fig. 2) that provide cushioning between the rear surface of the electronic device and the inner wall (paras. 0239, 0421).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rayner provide bumps (pips) in the inner portion of the case with Fathollahi for the benefit of provide dampening means to cushion the electronic device against shock and vibration to keep the device safe.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fathollahi (US 2016/0094263) in view of Mora et al (hereinafter Mora) (US 2020/0098498).
	Regarding claim 5, Fathollahi discloses all limitations of the claim recited above with claim 1.  Fathollahi does not expressly show wherein a first of the plurality of slots comprises a securing mechanism configured to retain an adaptor module in the first slot.  Mora in a similar field of endeavor of protective case for electronic devices discloses slot (element 116) configured to retain adaptor in the slot (fig. 10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate slot with the device of Fathollahi for the benefit of provide mechanism to retain an adaptor in place for the added convenience of functionality to user.
	Regarding claim 6. Fathollahi discloses all limitations of the claim recited above with claim 1.  Fathollahi does not expressly show wherein the securing mechanism comprises at least one magnet positioned in the first slot to align with a corresponding magnet on the adaptor module when the adaptor module is inserted in the first slot.  Mora discloses placement of magnets (element 119) on front-side top magnets 129 and front-side bottom magnets 128, in turn, configured to magnetically align and attach to electronic device case 200 (para. 0083, 0085).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate slot with the device of Fathollahi magnets that would facilitate magnetically align adaptor when the adaptor is inserted in the slot.  
	Regarding claim 7, Fathollahi discloses all limitations of the claim recited above with claim 1.  Fathollahi does not expressly show wherein the securing mechanism comprises a catch positioned in the first slot to align with a latching mechanism on the adaptor module when the adaptor module is inserted in the first slot.  It would have been obvious matter of design choice to provide a catch position in the slot since it has been held that mere providing a catch in the slot of a working part of a device involves only routine skill in the art.  

Claim Interpretation 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanism configured to”, in claim 5.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  The associated written description, paragraphs 0010, 0011, (securing mechanism comprises at least one magnet positioned in the first slot to align with a corresponding magnet on the adaptor module when the adaptor module is inserted in the first slot.- that appear to support the limitations as structural elements.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.